    Case 18-01039          Doc 40     Filed 05/16/19   Entered 05/16/19 11:30:14     Page 1 of 8



                                 UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF LOUISIANA

IN RE:

FRANCES DAVIS                                                        CASE NO. 18-10559
     DEBTOR                                                          CHAPTER 7

TOWER CREDIT, INC.
    PLAINTIFF

V.                                                                   ADV. NO. 18-1039

FRANCES DAVIS
     DEFENDANT


                                      MEMORANDUM OPINION

          Tower Credit sued debtor Frances Davis to except from discharge the debt Ms. Davis

owes under 11 U.S.C. §523(a)(2)(B), which precludes discharge of a debt for money, property,

services, or an extension, renewal, or refinancing of credit to the extent obtained by use of a

statement in writing about the debtor's financial condition that is materially false. Ms. Davis

responded that she did not lie on her credit application and, in the alternative, argued that Tower

did not reasonably rely on the information in her credit application before making the loan.

          This opinion explains the court's ruling for the debtor.

                                      Facts and Procedural History

          More than eleven years before filing bankruptcy and when she was eighteen years old,

the debtor borrowed $4,143.15 from Tower Credit,1 repayable in twenty-six monthly

installments of $211.48.2 The debtor's 2008 loan application showed net monthly income of



1
    Tower exhibits nos. 1, 2 and 3.
2
    Id.



                                               Page 1 of 8
    Case 18-01039          Doc 40         Filed 05/16/19   Entered 05/16/19 11:30:14       Page 2 of 8



$800. Among her expenses were monthly rent of $425, an obligation she claimed she split with

a roommate.3 The loan application also disclosed the debtor's monthly payment of $210 to

Tower on a prior car loan, as well as $85 she paid MoneyTree every month on an unsecured

loan.

          Tower's application also included a "debt ratio" analysis, which compared an applicant's

itemized average monthly expenses to his average monthly income. Tower considered that

analysis in deciding whether the applicant could "afford" the loan. Ms. Davis's loan application

reflected the following debt ratio information:

    Budget       House Pymt.    213                              Est. Utility(Mo.)   100
                 Car(s) Pymt.   210                        Grocery/$100/Dep./Mo.     100
              Revolving Debit   0                              Misc. 10%/Income      80
             Other Mo. Pymts.   85                                      Sub Total    280
                     Subtotal   508                                   Grand Total    788
                 % To Income    [blank]                        Remaining Income      12



Notably, there were no other expenses taken into account on the form's debt ratio calculation.

Specific allowances for health insurance premiums, medical expenses and expenses for routine

or emergency vehicle maintenance did not appear on the form.

          Tower's credit application also called for references. The debtor's application listed

Valtessia Berry as a coworker with a home address of 1646 N. 36 Street in Baton Rouge.

          Frances Davis signed the application under language stating that the information

provided to Tower was true,4 and Tower made the loan. Stephen Binning, president of Tower

Credit, testified that the debtor defaulted "almost immediately" after she borrowed the money.

Tower eventually obtained a judgment against Davis that was not satisfied before her May 2018

bankruptcy filing.


3
    Tower exhibit no. 1.
4
    Id.


                                                   Page 2 of 8
    Case 18-01039          Doc 40      Filed 05/16/19        Entered 05/16/19 11:30:14    Page 3 of 8



          The debtor testified several times under oath at the chapter 7 meeting of creditors that

contrary to her statements in the loan application, she did not have a roommate and so alone paid

the full amount of rent when she borrowed from Tower.

                                                     Analysis

          Exceptions to discharge are strictly construed against the creditor and liberally construed

in favor of the debtor.5 A party seeking to have the court declare a debt nondischargeable must

prove by a preponderance of the evidence that the debt falls within an exception to

dischargeability in section 523.6

          Section 523(a)(2)(B) excepts from discharge debts for money or services obtained by

"use of a statement in writing— (i) that is materially false; (ii) respecting the debtor's or an

insider's financial condition; (iii) on which the creditor to whom the debtor is liable for such

money, property, services, or credit reasonably relied; and (iv) that the debtor caused to be made

or published with the intent to deceive." Statements falling within section 523(a)(2)(B) must do

more than simply prompt speculation about the debtor's finances; rather, they must be "sufficient

to determine financial responsibility."7 In the case of an individual, for example, "statements of

income and expenses or schedules of assets and liabilities" will qualify.8 Davis's loan application

plainly is a statement in writing respecting her financial condition. The issues are: (1) whether

the information she gave Tower was materially false; and if so, (2) whether Davis intended to

deceive Tower; and (3) whether Tower reasonably relied on the information Davis gave it in the

application.


5
    FNFS, Ltd. v. Harwood (Matter of Harwood), 637 F.3d 615, 619 (5th Cir. 2011).
6
    Grogan v. Garner, 498 U.S. 279, 286 (1991).
7
    Old Kent Bank-Chicago v. Price (In re Price), 123 B.R. 42, 45 (Bankr.N.D.Ill.1991).
8
    Id.


                                                    Page 3 of 8
    Case 18-01039         Doc 40      Filed 05/16/19        Entered 05/16/19 11:30:14            Page 4 of 8



                             The debtor's statement on her credit application
                              that she had a roommate was materially false.

          A statement is materially false if the omission or misrepresentation "paints a substantially

untruthful picture" of a debtor's financial condition and is of the type that would normally affect

the decision to grant credit.9 Tower complains that it would not have loaned money to Ms. Davis

had it known she did not have a roommate who paid half the rent. Stephen Binning testified that

the debtor's having to pay the full $425 monthly rent would have made her budget "negative"—

meaning that her liabilities would have exceeded her assets and she would not have been able to

afford the monthly loan payment. Because the application shows the debtor's monthly average

income was $800, paying $425 of that just in rent—more than 50% of her monthly income—

undoubtedly has a material impact on assets that would be available to pay Tower's loan, given

her other obligations.

          The debtor argues that the credit application was truthful and that her testimony at the

meeting of creditors was inaccurate. She testified at trial that she was intimidated at the 341

meeting of creditors. She also claimed to have misremembered when she responded to Tower's

questions by saying that she lived alone when she'd applied for the loan. Davis also claimed that

she'd lived in approximately sixteen different places in the eleven years between obtaining the

loan and testifying at the meeting of creditors, inviting the conclusion that Tower's questions

confused her. She testified too that Valtessia Berry, the personal reference Davis listed on her

credit application, in fact was her roommate when she applied for the loan, though Davis did not

list her as living at the same address. The debtor claimed that she listed Ms. Berry as a coworker

rather than as a roommate because she wanted Tower to know she had a job; and that she listed

an address for Ms. Berry that was different from their apartment address because Ms. Berry


9
    Fairfax State Savings Bank v. McCleary (In re McCleary), 284 B.R. 876, 885 (Bankr. N.D. Iowa 2002).


                                                   Page 4 of 8
     Case 18-01039         Doc 40       Filed 05/16/19        Entered 05/16/19 11:30:14              Page 5 of 8



sometimes stayed at the other address with her mother and child, and had all her "legal

paperwork" sent there.

           The debtor's testimony at the 341 meeting of creditors is clear, confident, and

unequivocal: she did not have a roommate when she borrowed the money from Tower. She

testified under oath and before the import of the statements became apparent.10

           Davis also called as a witness Ms. Berry, who testified that she was indeed the debtor's

roommate when Ms. Davis obtained the loan from Tower.

           Neither the debtor's nor Ms. Berry's testimony is credible on this point.

           During her direct testimony, the debtor claimed that the application for Tower's loan in

2008 was "her first credit application." Tower's counsel on cross-examination forced the debtor

to admit that her claim was not true by confronting her with evidence of her earlier loan from

Tower.

           Nor was Ms. Berry's testimony persuasive: she even misremembered her own mother's

address.11

           In summary, the defendant offered no credible testimony to support her claims.

                 The debtor made the false statement with the intent to deceive Tower.

           The next issue is whether Davis intended to deceive Tower. The Fifth Circuit has held

that "intent to deceive may be inferred from use of a false financial statement."12 A judge may


10
   Tower pointed to examples in her 341 testimony where the debtor responded that she did not remember. Tower
exhibit no. 5, p. 24, lines 1-4 and p. 25, lines 7-14. Too, she did not respond with "I don't know" or "I don't
remember" when asked whether she had a roommate in July 2008. Tower exhibit no. 5, pp. 32-33. That evidence
casts doubt on the debtor's claim that she was intimidated into giving incorrect answers to Tower's representative at
the creditors' meeting.
11
   Berry testified that her mother's address was 1416 N. 36 Street and not 1646 N. 36 Street, the address Davis listed
on the credit application.
12
     Young v. Nat'l Union Fire Ins. Co. (Matter of Young), 995 F.2d 547, 549 (5th Cir.1993).



                                                     Page 5 of 8
     Case 18-01039           Doc 40    Filed 05/16/19        Entered 05/16/19 11:30:14            Page 6 of 8



consider the totality of the circumstances and infer an intent to deceive when "[r]eckless

disregard for the truth or falsity of a statement combined with the sheer magnitude of the

resultant misrepresentation may combine" support that inference.13

           The budget on the debtor's credit application plainly reflected that Davis would be unable

to afford the loan she sought from Tower if she alone were obligated to pay the full $425

monthly apartment rent. Thus the debtor unquestionably had a motive to misrepresent her

financial condition. That motive, coupled with the debtor's implausible trial testimony, supports

a finding that the debtor recklessly disregarded the truth and intended to deceive Tower.

                            Tower did not reasonably rely on the credit application.

           The last element critical to the analysis in this case is whether Tower reasonably relied on

the debtor's application as an accurate portrait of her financial condition. Tower did not carry its

burden of proving this element.

           The Fifth Circuit has held that:

                   The reasonableness of a creditor's reliance, in our view, should be
                   judged in light of the totality of the circumstances. The bankruptcy
                   court may consider, among other things: whether there had been
                   previous business dealings with the debtor that gave rise to a
                   relationship of trust; whether there were any “red flags” that would
                   have alerted an ordinarily prudent lender to the possibility that the
                   representations relied upon were not accurate; and whether even
                   minimal investigation would have revealed the inaccuracy of
                   the debtor's representations.14

           Minimal investigation should have caused Tower to doubt the veracity of Davis's budget

on the credit application. For example, the application budgets only "$100/Dep./Mo."15for food,


13
  Morrison v. Western Builders of Amarillo, Inc. (Matter of Morrison), 555 F.3d 473, 482 (5th Cir. 2009), quoting
Norris v. First Nat'l Bank (In re Norris), 70 F.3d 27, 31 n. 12 (5th Cir. 1995).
14
     Coston v. Bank of Malvern (Matter of Coston), 991 F.2d 257, 261 (5th Cir. 1993) (emphasis added).
15
     Tower exhibit no. 1.



                                                    Page 6 of 8
     Case 18-01039         Doc 40       Filed 05/16/19          Entered 05/16/19 11:30:14                Page 7 of 8



allowing the applicant a total of $3.33 per day for food for each person in the household, a

patently unreasonable allowance.16

         Nor did Tower's budget for the debtor have a place for car insurance payments, despite

the fact that the loan at issue was to be secured by a 2001 Kia Optima.17 Tower's Binning

testified at trial that Tower would deduct both health and car insurance premiums from an

applicant's "Miscellaneous" budget entry on the debt ratio spreadsheet, at most ten percent of an

applicant's income. That figure of $80 per month for Ms. Davis was inadequate to cover the cost

of insuring, operating and maintaining a motor vehicle, much less to satisfy co-payments for

medical care and other unitemized living expenses.

         These expenses apart, Tower concluded that a budget leaving the debtor only $12.00 over

scheduled liabilities, without taking into account prospective monthly loan payments of $211.48

on the obligation for which she was applying, was reasonable and supported its decision to make

the loan. Tower's reliance on Davis's incomplete financial picture was not reasonable. See Third

Coast Bank v. Cohen (In re Cohen), 2013 WL 4079369 at *12 (Bankr. E.D. Tex. Aug. 13, 2013)

(A plaintiff "may not blindly rely upon a misrepresentation, the falsity of which would be

obvious to the plaintiff had he or she used her senses to make a cursory examination or

investigation."); Mullen v Jones (In re Jones), 445 B.R. 677, 721 (Bankr. N.D. Tex. 2011)

("Justifiable reliance does not require independent investigation of the facts as presented, but a

plaintiff may not blindly rely upon a misrepresentation, the falsity of which would be obvious to


16
   No evidence established that the debtor received any assistance for food or housing from any source —state,
federal or from family members. According to the U.S. Dept of Agriculture, in 2008 the income eligibility threshold
for Supplemental Nutrition Assistance Program ("SNAP") benefits was a monthly gross income less than $851.
https://www.fns.usda.gov/snap/cost-living-adjustment-cola-information accessed March 16, 2019.
17
   Tower exhibit no. 3. Louisiana law for decades has required drivers to carry automobile liability insurance. La.
R.S. 32:861. Additionally, the debtor's pre-existing loan to Tower was secured by a 2001 Kia Optima, though no
evidence at trial established that the car securing the earlier loan was the same as the collateral for the loan at issue.



                                                      Page 7 of 8
 Case 18-01039       Doc 40     Filed 05/16/19     Entered 05/16/19 11:30:14        Page 8 of 8



the plaintiff had he used his sense to make a cursory examination."); Kunzler v. Bundy (In re

Bundy), 95 B.R. 1004, 1010 (Bankr. W.D. Mo. 1989) (recipient of a facially inadequate

statement cannot completely ignore the deficiencies and expect later to successfully object to the

discharge of the credit extended).

                                           Conclusion

       Because Tower failed to carry its burden of proof to show its reliance on the debtor's loan

application was reasonable, the debtor is entitled to judgment in her favor and against Tower,

dismissing the complaint.

               Baton Rouge, Louisiana, May 16, 2019.


                                     s/ Douglas D. Dodd
                                    DOUGLAS D. DODD
                            UNITED STATES BANKRUPTCY JUDGE




                                           Page 8 of 8
